Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 04/15/2021 is acknowledged.
Claim rejections under 35 U.S.C § 112 in the Office action of 01/15/2021 are withdrawn. 

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive.
With regard to claim 1 limitation (p6 of response) “the first and second seal sections are configured to move relative to one another”, Tholen discloses first (70) and second (68) seal sections connected by a spring 72. During operation, components 42 and 44 have relative motion [Col.4, L42-46], and the components of seal assembly [70, 68, and 72] have relative motion because the seal assembly is disposed in the seal cavity and the spring 72 axially biases 68 and 70 away from each other (Figures 3-4). Thus the first (70) and second (68) seal sections are configured to move relative to one another. Applicant's argument is not persuasive. 
With regard to claim 8 limitation (p6 of response) “a split hoop second seal section comprising a plurality of first spring tabs, wherein the plurality of first spring tabs contact the first seal section”, Tholen discloses second seal (68) with a plurality of first 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a split-hoop second seal section comprising ..” in third paragraph, and “wherein the second seal section further comprises: a hoop including a single split at one location” in sixth and seventh paragraphs. It is unclear whether the limitations “a split-hoop” and “a hoop” (both underlined) are the same or different.  Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,651,497 (Tholen et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 8, Tholen discloses a system (Figures 1-6), comprising:  1680141US02 (U420267USD) 
a first component including a first surface (42’ and its surface); 
a second component including a second surface (44’ and its surface), the second component disposed adjacent the first component and defining a seal cavity therebetween (Figures 3-4); 
wherein the first and second components are disposed about an axial centerline (Figures 1-4); and 
a seal (58; Col.3, L9-13, 20-25) disposed in the seal cavity (cavity between 42’ and 44’; Figures 3-4), the seal including: 
a split-hoop first seal section (70; seal can be split; Col.3, L50); and 
a split-hoop second seal section (68; seal can be split; Col.3, L50) comprising a plurality of first spring tabs (ends of 68 that bend toward 70 define the tabs, and the space between each tab and the body of 68 define the slot; Figure 4), wherein the plurality of first spring tabs contact the first seal section (70) (tabs of second seal section 
wherein pressure within the seal cavity urges the seal to seat against the first surface and the second surface (during operation, fluid from upstream flows toward the downstream and urges the seal assembly 58 to seat against the surfaces of the first and second component at contact areas 78, 80, 82, 88, 86, and 84; Figures 3-4); and 
wherein relative movement of the first component and the second component causes the first and second seal sections to move relative to one another (during operation, components 42 and 44 have relative motion, and the components of seal assembly [70, 68, and 72] have relative motion because the seal assembly is disposed in the seal cavity and the spring 72 biases 68 and 70 away from each other.)  
	Applicants do not point, with particularity, to claim language the invention. 
[It is suggested amending limitation “the plurality of first spring tabs contact the first seal section ..”, in line 9, to “the plurality of first spring tabs directly contact the first seal section ..” to clearly define the invention.]




As to claim 9, Tholen discloses the system of claim 8, wherein the second seal section further comprises: a hoop including a single split at one location (seal can be split; Col.3, L50); wherein the plurality of first spring tabs frustoconically but primarily radially extend from said hoop (Figures 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,651,497 (Tholen et al) in view of US 6,237,921 (Liotta et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, Tholen discloses an assembly of a gas turbine engine, comprising a seal for sealing a seal cavity located between first and second adjacent components of the gas turbine engine, the first and second adjacent components being disposed about an axial centerline of the gas turbine engine, wherein the first and second adjacent components can move axially, radially and circumferentially relative to one another (seal assembly 58 is disposed in a cavity between two adjacent components 42, 44 in a gas turbine, which has an axial centerline “a”; Col.3, L9-13, 20-25; Figures 1-6;), the seal comprising: 

a split-hoop second seal section (68) comprising a plurality of first spring tabs defining a plurality of slots (ends of 68 that bend toward 70 define the tabs, and the space between each tab and the body of 68 define the slot; Figure 4), wherein the plurality of slots allow gases in a secondary flow path of the first component to flow into the seal cavity and continue into a secondary flow path of the second component (during operation, when fluid flows from upstream wing [70] side to the downstream wing [68] side, the fluid flows through the slots; the fluid flow path through the two adjacent components defines the secondary flow path of the respective components; Figures 3-4), wherein the plurality of first spring tabs contact the first seal section (68) and to axially load the first seal section against one of the first and second components (tabs axially load 70 via 72; Figures 1-4); 
wherein the first seal section (70) is configured to sealingly engage with the first and second components (70 sealingly contacts 42 and 44; Figures 3-4); 
wherein the first (70) and second (68) seal sections are configured to slide relative to one another (during operation, components 42 and 44 have relative motion [Col.4, L42-46], and the components of seal assembly [70, 68, and 72] have relative motion because the seal assembly is disposed in the seal cavity and the spring 72 axially biases 68 and 70 away from each other; thus the first (70) and second (68) seal sections are configured to move relative to one another); and 
wherein the second seal section (68) further comprises: 
a hoop including a single split at one location (lacks disclosure) (seal can be split; Col.3, L50); 

Liotta teaches it is known in the art to have a hoop seal 20 with a single split at one location (Figure 2) to eliminating hoop loads stress (Col.1, L10-17). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Tholen a hoop including a single split at one location as taught by Secondary, since the claimed invention is merely a combination of known elements (such as having a single split hoop seal), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.   
Applicants do not point, with particularity, to claim language the invention.
[It is suggested amending limitation “wherein the first and second seal sections are configured to slide relative to one another”, in paragraph five, to “wherein the first and second seal sections directly contact each other and are configured to slide relative to one another” to clearly define the invention.]

Allowable Subject Matter
Claim 7 is allowed.
Claims 4, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675